Case 1:20-cv-02795-PGG-GWG Document 45 Filed 06/11/21 Page 1of1
PROCESS RECEIPT AND RETURN

See “instructions for Service of Process by US. Marshal"

U.S. Department of Justice
United States Marshals Service

 

 

 

PLAINTIFF COURT CASE NUMBER
JOSHUA ADAM SCHULTE 20-cv-2795
DEFENDANT TYPE OF PROCESS

BUREAU OF PRISONS, et al.

Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Mark Burns

SERVE

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code}

FC] Schuylkill, Federal Correctional Institution, P.O, Box 700, Minersville, PA 17954

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process tobe ona

 

Joshua Adam Schulte
Reg. No. 79474-0654
MCC New York

150 Park Row

New York, NY¥ 10007

SPECTAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Inelude Business and Alternate Addr asses,

All Telephone Numbers, and Estimated Times Available for Service):

served with this Fonm’285 35
Number of parties to be: j
served in this case ~~) >.

 

 

Check for service, i
on U.S.A.

 

   

 

Signature of Attorney other Originator requesting service on dchalf of:

DS. Nault

PLAINTIFF
[] DEFENDANT

 

TELEPHONE NUMBER

DATE

4/1/2021

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

l acknowledge receipt for the total
number ef process indicated.
(Sign only for USM 285 if more
than one USM 285 is submitted)

Total Process | District of
Origin

mos

District to
Serve

 

 

 

 

Signature of Authorized USMS Deputy or Clerk

OY

Ly
Date
Yi fora

 

I hereby certify and retwm that ? [7] have personally served , [_] have legal evidence of service,

have executed as shown in “Remarks”, the process described on the

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

{7} Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (ifnof shown above)

DOnathan Kerr CL Le geal

Date Tire

#7] am
6/03/21 | 10:00

C] pm

 

 

Address (coniplete only different than shown above)

 

Adwvaua Fee

Signature of U.S. Marshal or Deputy

Loa

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee

8.00

Total Charges

8.00

Advance Deposits

 

 

 

 

 

Amount owed to U.S. Marshai* or
(Amount of Refund*)

 

REMARKS

EC Schuylkit Legal Advised Eletvonic services

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

‘AM 4000'S

 

Form USM-285
Rev. 11/18
